DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 2015/0188455).
With respect to claim 1, Oh et al. discloses a piezoelectric vibration device (Figs 2-4) comprising: a piezoelectric vibrator that includes a piezoelectric element (item 130) and an outer electrode on a surface of the piezoelectric element (Paragraph 50); a flexible board (item 180) that includes an element-mounting terminal connected to the outer electrode of the piezoelectric vibrator (Fig 3) and an external connection terminal (item 182) configured to be connected to a wiring board (Figs 3-4); and a case (item 110) that includes a ceiling and a securing member (item 114) configured to secure the case to the wiring board (Fig 3), wherein, when the piezoelectric vibration device is mounted on the wiring board, the securing member defines a space between the ceiling and the wiring board to accommodate the piezoelectric vibrator and the flexible board (Fig 3), and the piezoelectric vibrator is suspended inside the case onto the ceiling of 
With respect to claim 2, Oh et al. discloses the piezoelectric vibration device according to Claim 1, wherein the outer electrode is disposed on a first surface of the piezoelectric element (Paragraph 50), and a second surface of the piezoelectric element opposite the first surface is held to the ceiling of the case (Fig 3).
With respect to claim 5, Oh et al. discloses the piezoelectric vibration device according to Claim 1, wherein the securing member of the case is configured to hold the ceiling of the case (Fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Sugiura et al. (US 2007/0040477).
With respect to claim 6, Oh et al. discloses the piezoelectric vibration device according to Claim 1, wherein the securing member of the case is a metal molding (Paragraph 48).
Oh et al. does not disclose that the ceiling of the case is a resin molding.
Sugiura et al. teaches a piezoelectric device in which the ceiling of the case is a resin molding (Paragraph 36).
In re Leshin, 125 USPQ 416). 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (US 2003/0193270) in view of Oh et al.
With respect to claim 7, Hyun et al. discloses a piezoelectric vibration device, wherein the piezoelectric vibrator is a piezoelectric transformer (Fig 5 and Abstract).
Hyun et al. dos not disclose the piezoelectric vibration device according to claim 1.
Oh et al. teaches the piezoelectric vibration device according to claim 1.
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric vibration devices of Oh et al. and Hyun et al. for the benefit of providing improved mounting and electrical connections of the piezoelectric transformer/vibrator (Figs 2-4 of Oh et al.).
With respect to claim 8, the combination of Hyun et al. and Oh et al. discloses the piezoelectric vibration device according to claim 7. Hyun et al. discloses that the piezoelectric element has a rectangular parallelepiped shape (Fig 5), wherein the piezoelectric transformer includes an input vibration portion (item 15) on a first side and an output vibration portion (item 16) on a second side with respect to a longitudinal direction of the piezoelectric element (Fig 5), and wherein the piezoelectric vibrator is configured to vibrate in a longitudinal vibration mode (Paragraph 5).
Allowable Subject Matter
Claims 3, 4, and 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art does not disclose or suggest “wherein the holding member is disposed between a node of mechanical vibration of the piezoelectric vibrator and the ceiling” in combination with the remaining elements of claim 3.
The prior art does not disclose or suggest “wherein the outer electrode is connected to the element-mounting terminal at a node of mechanical vibration on the first surface of the piezoelectric element by a conductive joining material” in combination with the remaining elements of claim 4.
The prior art does not disclose or suggest “wherein the flexible board has a frame, and an extended member that extends from the frame, and wherein the element-mounting terminal is disposed on the extended member, and the external connection terminal is disposed on the frame” in combination with the remaining elements of claim 9.
The prior art does not disclose or suggest “wherein the respective outer electrodes of each of the first and second piezoelectric transformers include a primary-side first outer electrode, a primary-side second outer electrode, and a secondary-side outer electrode, with the first and second piezoelectric transformers being mounted to the flexible board such that the respective primary-side first outer electrodes, the 
The prior art does not disclose or suggest “wherein the flexible board includes: a frame, a first extended member that extends from the frame, and a second extended member that extends from the frame, and a first element-mounting terminal disposed on the first extended member that is connected to a first outer electrode of the piezoelectric vibrator, and a second element- mounting terminal disposed on the second extended member that is connected to a second outer electrode of the piezoelectric vibrator” in combination with the remaining elements of claim 14.
The prior art does not disclose or suggest “wherein the outer electrode of the piezoelectric vibrator includes a first outer electrode, a second outer electrode, a third outer electrode, and a fourth outer electrode, wherein the piezoelectric vibrator is a piezoelectric transformer, and wherein a voltage applied to one of the first and second outer electrodes and the third and fourth outer electrodes of the piezoelectric transformer causes a voltage to be excited in another one of the first and second outer electrodes and the third and fourth outer electrodes” in combination with the remaining elements of claim 16.
The prior art does not disclose or suggest “wherein the piezoelectric vibrator is a piezoelectric transformer, wherein the piezoelectric element has an input that is polarized, an output that is polarized, and an insulator disposed between the input and the output, wherein the piezoelectric transformer includes an input-side first inner electrode and an input-side second inner electrode that are disposed in the input and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837